UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22240 Partners Group Private Equity (Institutional), LLC (Exact name of registrant as specified in charter) c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Brooks Lindberg 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and address of agent for service) registrant's telephone number, including area code: (212) 908-2600 Date of fiscal year end: March 31 Date of reporting period: March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. PARTNERS GROUP PRIVATE EQUITY (INSTITUTIONAL), LLC (a Delaware Limited Liability Company) Annual Report For the Year Ended March 31, 2014 (Including the Consolidated Financial Statements of Partners Group Private Equity (Master Fund), LLC) Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Table Of Contents For the Year Ended March 31, 2014 Report of Independent Registered Public Accounting Firm 1 Statement of Assets, Liabilities and Members' Equity 2 Statement of Operations 3 Statements of Changes in Members' Equity 4 Statement of Cash Flows 5 Financial Highlights 6 Notes to Financial Statements 7-10 Fund Management 11-12 Other Information 13-15 Consolidated Financial Statements of Partners Group Private Equity (Master Fund), LLC Appendix I 1 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Report of Independent Registered Public Accounting Firm For the Year Ended March 31, 2014 To the Board of Managers and Members of Partners Group Private Equity (Institutional), LLC: In our opinion, the accompanying statement of assets, liabilities and members’ equity, and the related statements of operations, of changes in members’ equity and of cash flows and the financial highlights present fairly, in all material respects, the financial position of Partners Group Private Equity (Institutional), LLC (the “Fund”) at March 31, 2014, the results of its operations for the year then ended, the changes in its members’ equity for each of the two years in the period then ended, its cash flows for the year then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. May 30, 2014 2 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statement of Assets, Liabilities and Members’ Equity – March 31, 2014 Assets Investment in Partners Group Private Equity (Master Fund), LLC, at fair value (cost $60,036,477) $ Receivable for interests repurchased by Partners Group Private Equity (Master Fund), LLC Cash 3 Interest receivable 15 Total Assets $ Liabilities Repurchase amounts payable $ Accounting and administration fees payable Professional fees payable Custodian fees payable Registration fees payable Other expenses payable Total Liabilities $ Members' Equity $ Members' Equity consists of: Members' Equity Paid-in $ Accumulated net investment income Accumulated net realized gain on investments, forward foreign currency contracts and foreign currency translation Accumulated net unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Accumulated Adviser's Incentive Allocation ) Total Members' Equity $ Number of Outstanding Units Net Asset Value per Unit $ The accompanying notes are an integral part of these Financial Statements. 3 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statement of Operations – For the Year Ended March 31, 2014 Fund Investment Income $ Fund Operating Expenses Accounting and administration fees Professional fees Registration fees Custodian fees Other expenses Total Operating Expenses Investment Income Allocated from Partners Group Private Equity (Master Fund), LLC Investment Income Expenses ) Total Investment Income Allocated from Partners Group Private Equity (Master Fund), LLC Net Investment Income Net Realized Gain and Change in Unrealized Appreciation on Investments, Forward Foreign Currency Contracts and Foreign Currency Allocated from Partners Group Private Equity (Master Fund), LLC Net realized gain from investments and forward foreign currency contracts Net realized gain on foreign currency translation Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Net Realized Gain and Change in Unrealized Appreciation on Investments, Forward Foreign Currency Contracts and Foreign Currency Allocated from Partners Group Private Equity (Master Fund), LLC Adviser's Incentive Allocation Allocated from Partners Group Private Equity (Master Fund), LLC ) Net Increase in Members' Equity from Operations $ The accompanying notes are an integral part of these Financial Statements. 4 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statements of Changes in Members’ Equity – For the Years Ended March 31, 2013 and 2014 Members’ Equity Members' Equity at March 31, 2012 $ Capital contributions Capital tenders ) Net investment income Net realized gain from investments and forward foreign currency contracts Net realized gain on foreign currency translation Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Adviser's Incentive Allocation ) Members' Equity at March 31, 2013 $ Capital contributions Capital tenders ) Net investment income Net realized gain from investments and forward foreign currency contracts Net realized gain on foreign currency translation Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Adviser's Incentive Allocation ) Members' Equity at March 31, 2014 $ Units outstanding at March 31, 2012 * Units sold * Units redeemed )* Units outstanding at March 31, 2013 Units sold Units redeemed ) Units outstanding at March 31, 2014 * Adjusted for 100 for 1 change in units, effective October 1, 2012. The accompanying notes are an integral part of these Financial Statements. 5 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statement of Cash Flows – For the Year Ended March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net Increase in Members' Equity from Operations $ Adjustments to reconcile Net Increase in Members' Equity from Operations to net cash used in operating activities: Purchases of interests in Partners Group Private Equity (Master Fund), LLC ) Net investment income allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized gain from investments and forward foreign currency contracts allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized gain on foreign currency translation allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized gain distributions from primary and secondary investments allocated from Partners Group Private Equity (Master Fund), LLC ) Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation allocated from Partners Group Private Equity (Master Fund), LLC ) Adviser's Incentive Allocation allocated from Partners Group Private Equity (Master Fund), LLC Increase in receivable for interests repurchased by Partners Group Private Equity (Master Fund), LLC ) Increase in interest receivable ) Increase in accounting and administration fees payable Increase in custodian fees payable Decrease in registration fees payable ) Decrease in other expenses payable ) Net Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Members' capital contributions Members' capital tenders ) Net Cash Provided by Financing Activities Net change in cash and cash equivalents 3 Cash and cash equivalents at beginning of year — Cash and cash equivalents at End of Year $ 3 The accompanying notes are an integral part of these Financial Statements. 6 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Financial Highlights Year Ended March 31, 2014 Year Ended March 31, 2013 Year Ended March 31, 2012 Year Ended March 31, 2011 Period from Commencement of Operations - July 1, 2009 through March 31, 2010 Per Unit Operating Performances (1) NET ASSET VALUE, BEGINNING OF PERIOD $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain on investments Net Increase in Members' Equity from Operations NET ASSET VALUE, END OF PERIOD $ TOTAL RETURN (4) % %(5) RATIOS AND SUPPLEMENTAL DATA: Net Assets, end of period in thousands (000's) Net investment income (loss) to average net assets, excluding Incentive Allocation % % % )% )%(6) Ratio of gross expenses to average net assets, excluding Incentive Allocation (7) % %(6)(8) Ratio of expense recoupment (waiver) to average net assets % % % )% )% Ratio of net expenses to average net assets, excluding Incentive Allocation (9) % %(6)(8) Ratio of Incentive Allocation to average net assets % %(5) Portfolio Turnover % Selected data for a unit of membership interest outstanding throughout the period. Adjusted for 100 for 1 change in units, effective October 1, 2012. The net asset value for the beginning period July 1, 2009 (Commencement of Operations) through March 31, 2010 represents the initial contribution per unit of $10. Total return based on per unit net asset value reflects the changes in net asset value based on the effects of the performance of the Fund during the period and assumes distributions, if any, were reinvested. Not annualized. Annualized. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursement by/to the Adviser. The organizational expenses are not annualized for the ratio calculation. Effective February 1, 2010, the Fund’s expense ratio is voluntarily capped at 2.30%. See note 2.e. for a more thorough Expense Limitation Agreement discussion. The accompanying notes are an integral part of these Financial Statements. 7 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2014 1. Organization Partners Group Private Equity (Institutional), LLC (the “Fund”) was organized as a limited liability company under the laws of the State of Delaware on August 4, 2008 and commenced operations on July 1, 2009. The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified management investment company. The objective of the Fund is to seek attractive long-term capital appreciation by investing in a diversified portfolio of private equity investments. To achieve its objective, the Fund invests substantially all of its assets in limited liability company interests (“Interests”) in Partners Group Private Equity (Master Fund), LLC (the “Master Fund”), a limited liability company organized under the laws of the State of Delaware, which is also registered under the 1940 Act. In addition to the Fund, three other closed-end, non-diversified investment companies also invest substantially all of their respective assets in Interests in the Master Fund (the Fund and each such other investment company, individually a “Feeder Fund” and collectively, the “Feeder Funds”). Collectively, the Feeder Funds own all of Interests in the Master Fund. The Master Fund is managed by Partners Group (USA) Inc. (the “Adviser”), an investment adviser registered under the Investment Advisers Act of 1940, as amended. A Board of Managers (the “Board”) has overall responsibility for the management and supervision of the business operations of the Fund. The Board also acts as the board of managers of the Master Fund (the “Master Fund Board”) and of each of the other Feeder Funds. As permitted by applicable law, the Board may delegate any of its rights, powers and authority to, among others, the officers of the Fund, any committee of the Board, or the Adviser. Units of limited liability company interests in the Fund (“Units”) are offered only to investors that represent that they are an “accredited investor” within the meaning of Rule 501 under the Securities Act of 1933, as amended, and a “qualified client” within the meaning of Rule 205-3 under the Investment Advisers Act of 1940, as amended. Holders of Units (“Members”) of the Fund do not own any direct interest in the Master Fund. The Fund’s financial statements should be read in conjunction with the Master Fund’s consolidated financial statements, which are included as Appendix I. At March 31, 2014, the Fund owned 8.61% of the Interests in the Master Fund. 2. Significant Accounting Policies The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Fund’s accounting and reporting policies conform with U.S. generally accepted accounting principles (“U.S. GAAP”). b. Valuation of Investments The Fund values its investment in the Master Fund at the net asset value of the Interests in the Master Fund owned by the Fund. The net asset value of the Interests in the Master Fund is determined by the Master Fund. Investments held by the Master Fund include direct equity and debt investments in operating companies (“Direct Investments”) and primary and secondary investments in private equity funds (“Private Equity Fund Investments”; Direct Investments and Private Equity Fund Investments, collectively, “Private Equity Investments”). The Master Fund values interests in Private Equity Investments at fair value in accordance with procedures (the “Valuation Procedures”), which have been approved by the Board and the Master Fund Board. The fair values of Private Equity Investments determined on behalf of the Master Fund by the Adviser in accordance with the Valuation Procedures are estimates. In the case of a Private Equity Fund Investment, the fair value is net of management and performance incentive fees or allocations that may be payable pursuant to the constituent documents of such investment fund. c. Allocations from the Master Fund In accordance with U.S. GAAP, the Fund, as the holder of Interests in the Master Fund, records in its financial statements its allocated portion of income, expense, realized gains and losses and unrealized appreciation and depreciation in the Master Fund. 8 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2014 (continued) 2. Significant Accounting Policies (continued) d. Fund Level Income and Expenses Income, including interest income on any cash or cash equivalents held by the Fund, and expenses are recognized and recorded on an accrual basis. Expenses that are specifically attributed to the Fund are accrued and charged to the Fund. Although the Fund bears its proportionate share of the management fees paid by the Master Fund, the Fund pays no direct management fee to the Adviser. e. Expense Limitation Agreement Effective February 1, 2010, the Adviser entered into an expense limitation agreement (the “Expense Limitation Agreement”) with the Fund, whereby the Adviser has agreed to waive fees that it would otherwise be paid, and/or to assume expenses of the Fund (a “Waiver”), if required to ensure the Total Annual Expenses (excluding taxes, interest, brokerage commissions, certain transaction-related expenses, extraordinary expenses, the Incentive Allocation (as defined below) and any acquired fund fees and expenses) do not exceed 2.30% on an annualized basis (the “Expense Limit”). For a period not to exceed three years from the date on which a Waiver is made, the Adviser may recoup amounts waived or assumed, provided it is able to effect such recoupment and remain in compliance with the Expense Limit. The Expense Limitation Agreement may be terminated by the Adviser or the Fund upon thirty days’ written notice to the other party. As of March 31, 2014, there were no amounts waived or assumed that are subject for recoupment by Adviser. f. Tax Basis Reporting Because the Master Fund invests primarily in investments that are treated as partnerships for U.S. federal income tax purposes, the tax character of the Fund’s allocated earnings depends on the tax filings of the Private Equity Investments. Accordingly, the tax bases of these allocated earnings and the related balances are not available as of the reporting date. g. Income Taxes For U.S. federal income tax purposes, the Fund is treated as a partnership, and each Member in the Fund is treated as the owner of its allocated share of the net assets, income, expenses, and the realized and unrealized gains (losses) of the Fund. Accordingly, no U.S. federal, state or local income taxes are paid by the Fund on the income or gains of the Fund since the Members are individually liable for the taxes on their allocated share of such income or gains of the Fund. The Adviser determines whether a tax position of the Fund is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority. The Fund files tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Fund is subject to examination by U.S. federal, state, local and foreign jurisdictions, where applicable. As of March 31, 2014, the tax years from the year 2010 forward remain subject to examination by the major tax jurisdictions under the statute of limitations. h. Cash and Cash Equivalents Pending investment in the Master Fund, the Fund holds cash and cash equivalents including amounts held in interest bearing deposit accounts. At times, those amounts may exceed federally insured limits. The Fund has not experienced any losses in such accounts and does not believe that it is exposed to any significant credit risk on such accounts. i. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires that management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of increases and decreases in Members’ capital from operations during the reporting period. Actual results can differ from those estimates. 9 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2014 (continued) 3. Fair Value Measurements The Fund records its investment in the Master Fund at the net asset value of the Interests in the Master Fund owned by the Fund. The Master Fund’s disclosure with respect to investments held by the Master Fund under the three-tier hierarchy is discussed in the Notes to the Master Fund’s consolidated financial statements. 4. Allocation to Members’ Capital Accounts Net profits or net losses of the Fund for each Allocation Period (as defined below) are allocated among and credited to or debited against the Members’ capital accounts in proportion to the number of Units owned by Members. Each Allocation Period begins on the day after the last day of the preceding Allocation Period and ends at the close of business on the first to occur thereafter of: (1) the last day of a calendar month, (2) the last day of a taxable year, (3) the day preceding a day on which Units are purchased, (4) a day on which Units are repurchased by the Fund pursuant to tenders of Units by Members, or (5) a day on which any amount is credited to or debited from the capital account of any Member other than an amount to be credited to or debited from the capital accounts of all Members in accordance with their respective investment percentages. The Fund maintains a separate capital account in its records for each Member. As of any date, the capital account balance of a Member is equal to the net asset value per Unit as of such date, multiplied by the number of Units held by such Member. Any amounts charged or debited against a Member’s capital account under the Fund’s ability to allocate special items, and to accrue reserves (other than among all Members in accordance with the number of Units held by each Member) are treated as a partial repurchase of such Member’s Units for no additional consideration as of the date on which the Board determines such charge or debit is required to be made. Additionally, such Member’s Units are reduced thereby as appropriately determined by the Fund. Any amounts credited to a Member’s capital account under the Fund’s ability to allocate special items and to accrue reserves (other than among all Members in accordance with the number of Units held by each such Member) are treated as an issuance of additional Units to such Member for no additional consideration as of the date on which the Board determines such credit is required to be made. Additionally, such Member’s Units are increased thereby as appropriately determined by the Fund. As of March 31, 2014, there have been no special items or accrued receivables allocated to Members’ capital accounts. 5. Subscriptions and Repurchase of Units Units are generally offered for purchase as of the first day of each calendar month, but may be offered more or less frequently as determined by the Board in its sole discretion. The Board may, from time to time and in its sole discretion, cause the Fund to repurchase Units from Members pursuant to written tenders by Members at such times and on such terms and conditions as established by the Board. In determining whether the Fund should offer to repurchase Units, the Board considers whether the Master Fund is making a contemporaneous repurchase offer for Interests in the Master Fund, as well as a variety of other operational, business and economic factors. The Adviser anticipates recommending to the Master Fund Board that, under normal circumstances, the Master Fund conduct repurchase offers of no more than 5% of the Master Fund’s net assets quarterly on or about each January 1st, April 1st, July 1st and October 1st. It is anticipated that the Fund will generally conduct repurchase offers contemporaneously with repurchase offers conducted by the Master Fund. A 2.00% early repurchase fee will be charged by the Fund with respect to any repurchase of Units from a Member at any time prior to the day immediately preceding the first anniversary of the Member’s purchase of such Units. 6. Related Party Transactions and Other An incentive allocation (“Incentive Allocation”) is calculated at the Master Fund and allocated to the Fund based on the Fund’s ownership of Interests in the Master Fund. The Incentive Allocation is equal to 10% of the excess, if any, of (i) the allocable share of the net profits of the Master Fund for the relevant period of each member of the Master Fund, including the Fund, over (ii) the then balance, if any, of that member’s Loss Recovery Account (as defined below) is debited from such member’s capital account and credited to a capital account of the Adviser (or, to the extent permitted by applicable law, of an affiliate of the Adviser) in the Master Fund (the “Incentive Allocation Account”). The Incentive Allocation Account is maintained solely for the purpose of allocating the Incentive Allocation, and thus, the Incentive Allocation Account does not participate in the net profits and losses of the Master Fund. 10 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2014 (continued) 6. Related Party Transactions and Other (continued) The Master Fund maintains a memorandum account for each member of the Master Fund, including the Fund (each, a “Loss Recovery Account”). Each member’s Loss Recovery Account has an initial balance of zero and is (i) increased upon the close of each Allocation Period of the Master Fund by the amount of the relevant member’s allocable share of the net losses of the Master Fund for the Allocation Period, and (ii) decreased (but not below zero) upon the close of such Allocation Period by the amount of such member’s allocable share of the net profits of the Master Fund for the Allocation Period. The Incentive Allocation is calculated, charged to each member of the Master Fund and credited to the Incentive Allocation Account as of the end of each Allocation Period. The Allocation Period for a member whose Interest in the Master Fund is repurchased or is transferred in part is treated as ending only for the portion of the Interest so repurchased or transferred. In addition, only the net profits of the Master Fund, if any, and the balance of the Loss Recovery Account attributable to the portion of the Interest being repurchased or transferred (based on the member’s capital account amount being so repurchased or transferred) is taken into account in determining the Incentive Allocation for the Allocation Period then ending. The member’s Loss Recovery Account is not adjusted for such member’s allocable share of the net losses of the Master Fund, if any, for the Allocation Period then ending that are attributable to the portion of the Interest so repurchased or transferred. For the year ended March 31, 2014, an Incentive Allocation of $973,099 was credited to the Incentive Allocation Account from the Fund’s capital account in the Master Fund. At March 31, 2014, the Adviser owned $11,703,809 of the Fund (14.27% of Members’ Equity). A portion of the Fund’s net profits and losses, including the Incentive Allocation, is credited to or debited from Adviser’s capital account in accordance with Adviser’s respective investment percentage. UMB Bank, N.A. (the “Custodian”) serves as custodian of the Fund’s cash balances and provides custodial services for the Fund. UMB Fund Services, Inc. (the “Administrator”) serves as administrator and accounting agent to the Fund and provides certain accounting, record keeping and investor related services. For these services the Custodian and the Administrator collectively receive a fixed monthly fee, based upon average net assets, and a monthly fee based on the number of Member accounts as well as reasonable out of pocket expenses. For the year ended March 31, 2014, the Fund paid $61,024 in administration and accounting fees. 7. Risk Factors An investment in the Fund involves significant risks that should be carefully considered prior to investment and should only be considered by persons financially able to maintain their investment and who can afford a loss of a substantial part or all of such investment. The Master Fund invests substantially all of its available capital in Private Equity Investments. These investments are generally restricted securities that are subject to substantial holding periods and are not traded in public markets. As a result, the Master Fund may not be able to resell some of its holdings for extended periods, which may be several years. No guarantee or representation is made that the Fund’s investment objective will be met. A further discussion of the risks associated with the Fund’s investment in the Master Fund is provided in Note 11 of the Notes to the Master Fund’s consolidated Financial Statements, the Confidential Private Placement Memorandum and Statement of Additional Information. 8. Indemnification In the normal course of business, the Fund enters into contracts that may provide general indemnification. The Fund’s maximum exposure under these agreements is dependent on future claims that may be made against the Fund under such agreements, and therefore, cannot be established; however, based on management’s experience, the risk of loss from such claims is considered remote. 9. Subsequent Events Management has evaluated the impact of all subsequent events on the Fund and has determined that there were no subsequent events that require disclosure in the financial statements. 11 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Fund Management (unaudited) The identity of the members of the Board and brief biographical information as of March 31, 2014 is set forth below. The Master Fund’s Statement of Additional Information includes additional information about the membership of the Board and is available, without charge, by calling 1-877-748-7209. INDEPENDENT MANAGERS NAME, ADDRESS AND YEAR OF BIRTH POSITION(S) HELD WITH THE FUND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST 5 YEARS AND OTHER DIRECTORSHIPS HELD BY MANAGER NUMBER OF PORTFOLIOS IN FUND COMPLEX* OVERSEEN BY MANAGER James Frederick Munsell Year of Birth: 1941 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Chairman and Manager Since Inception Senior Counsel, Cleary Gottlieb Steen & Hamilton LLP (2001-Present); Senior Managing Director, Brock Capital Group LLC (2008-Present). 5 Robert J. Swieringa Year of Birth: 1942 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Manager Since Inception Professor of Accounting, S.C. Johnson Graduate School of Management at Cornell University (1997-Present); Director, The General Electric Company (2002-Present); Anne and Elmer Lindseth Dean, S.C. Johnson Graduate School of Management at Cornell University (1997-2007). 5 INTERESTED MANAGERS AND OFFICERS NAME, ADDRESS AND YEAR OF BIRTH POSITION(S) HELD WITH THE FUND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST 5 YEARS AND OTHER DIRECTORSHIPS HELD BY MANAGER NUMBER OF PORTFOLIOS IN FUND COMPLEX* OVERSEEN BY MANAGER Brooks Lindberg Year of Birth:1972 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Manager and Vice President Since 2012 Since 2014 Partner, Partners Group (2008-Present); Partners Group (2002-Present); Paradigm Properties (1998-2000); Director, Partners Group (USA) Inc. (2008-Present); Director, Partners Group Real Estate, LLC (2008-2011). 5 12 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Fund Management (unaudited) (continued) NAME, ADDRESS AND YEAR OF BIRTH POSITION(S) HELD WITH THE FUND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST 5 YEARS AND OTHER DIRECTORSHIPS HELD BY OFFICER NUMBER OF PORTFOLIOS IN FUND COMPLEX* OVERSEEN BY OFFICER Scott Higbee Year of Birth:1973 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 President Since Inception Partner, Partners Group (2006-Present); Partners Group (2001-Present); Senior Associate, PricewaterhouseCoopers LLP (1997-1999); Director, Partners Group (USA) Inc. (2006-Present); Director, Partners Group Real Estate, LLC (2007-2011). 5 Robert Collins Year of Birth:1976 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Chief Financial Officer Since Inception Managing Director, Partners Group (2012-Present); Partners Group (2005-Present); Corporate Strategic Planning/M&A, Pfizer, Inc. (2004); Associate Director, UBS Warburg LLC/PaineWebber (1998-2003). 5 Brian Kawakami Year of Birth: 1950 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Chief Compliance Officer Since 2013 Partner, Ascendant Compliance Management, Inc. (2009-Present). 5 Justin Rindos Year of Birth: 1984 c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Secretary Since 2014 Vice President, Partners Group (2014-Present); Partners Group (2010-Present); KPMG LLP (2008-2010). 5 * The Fund Complex consists of the Partners Group Private Equity (Master Fund), LLC, Partners Group Private Equity, LLC, Partners Group Private Equity (Institutional), LLC, Partners Group Private Equity (TEI), LLC and Partners Group Private Equity (Institutional TEI), LLC. 13 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Other Information (Unaudited) Proxy Voting The Fund is required to file Form N-PX, with its complete proxy voting record for the twelve months ended June 30, no later than August 31. The Fund’s Form N-PX filing is available: (i) without charge, upon request, by calling the Fund at 1-877-748-7209 or (ii) by visiting the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available, without charge and upon request, on the SEC’s website at http://www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the Public Reference Room may be obtained by calling 1-800-SEC-0330. 14 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Other Information (unaudited) (continued) Privacy Policy FACTS WHAT DOES PARTNERS GROUP PRIVATE EQUITY (INSTITUTIONAL), LLC DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number • account balances • account transactions • transaction history • wire transfer instructions • checking account information When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share customers’ personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers’ personal information; the reasons Partners Group Private Equity (Institutional), LLC chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does Partners Group Private Equity (Institutional), LLC share? Can you limit this sharing? For our everyday business purposes – such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you No We don’t share For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences Yes No For our affiliates’ everyday business purposes – information about your creditworthiness No We don’t share For our affiliates to market to you No We don’t share For nonaffiliates to market to you No We don’t share Questions? Call 1-877-748-7209 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Other Information (unaudited) (continued) Privacy Policy (continued) What we do How does Partners Group Private Equity (Institutional), LLC protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. How does Partners Group Private Equity (Institutional), LLC collect my personal information? We collect your personal information, for example, when you • open an account • provide account information • give us your contact information • make a wire transfer • tell us where to send the money We also collect your information from others, such as credit bureaus, affiliates, or other companies. Why can’t I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates’ everyday business purposes – information about your creditworthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include companies with a Partners Group name, such as Partners Group (USA) Inc. investment adviser to the Fund and other funds, and Partners Group AG. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies. • Partners Group Private Equity (Institutional), LLC doesn’t share with nonaffiliates so they can market to you. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. • Partners Group Private Equity (Institutional), LLC doesn’t jointly market. PARTNERS GROUP PRIVATE EQUITY (MASTER FUND), LLC (a Delaware Limited Liability Company) Annual Report For the Year Ended March 31, 2014 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Table Of Contents For the Year Ended March 31, 2014 Report of Independent Registered Public Accounting Firm 1 Consolidated Schedule of Investments 2-6 Consolidated Statement of Assets, Liabilities and Members' Equity 7 Consolidated Statement of Operations 8 Consolidated Statements of Changes in Members' Equity 9 Consolidated Statement of Cash Flows 10 Consolidated Financial Highlights 11 Notes to Consolidated Financial Statements 12-20 Fund Management 21-22 Other Information 23-26 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Report of Independent Registered Public Accounting Firm For the Year Ended March 31, 2014 To the Board of Managers and Members of Partners Group Private Equity (Master Fund), LLC: In our opinion, the accompanying consolidated statement of assets, liabilities and members’ equity, including the consolidated schedule of investments, and the related consolidated statements of operations, of changes in members’ equity and of cash flows and the financial highlights present fairly, in all material respects, the financial position of Partners Group Private Equity (Master Fund), LLC (the “Fund”) at March 31, 2014, the results of its operations for the year then ended, the changes in its members’ equity for each of the two years in the period then ended, its cash flows for the year then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These consolidated financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits of these consolidated financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at March 31, 2014 by correspondence with the management of Direct Investments and Private Equity Fund Investments or agent banks and the application of alternative auditing procedures where replies had not been received, provide a reasonable basis for our opinion. May 30, 2014 1 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – March 31, 2014 INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL MEMBERS’ EQUITY Percentages as a percentage of total investments are as follows: Private Equity Investments (90.83%) Direct Investments * (47.54%) Direct Equity (25.42%) Investment Type Geographic Region b Fair Value ** ACP Viking Co-Investment, LLC a, c Member interest North America $ Apollo Overseas Co-Investors (MHE), L.P. a, c Limited partnership interest North America Astorg Co-Invest Kerneos, FCPI a, c Common equity Western Europe ATX Networks Holdings, LLC a, c Member interest North America Aurora Products Group, LLC a Member interest North America CapitalSpring Finance Company a, c Warrants North America Carlyle Retail Turkey Partners, L.P. a, c Limited partnership interest South America CCM Pharma Debtco Limited a Common equity Western Europe CD&R Univar Co-Investor, L.P. a, c Limited partnership interest North America Centauro Co-Investment Fund, L.P. a, c Limited partnership interest South America CT Holdings (International) Limited a Common equity Asia - Pacific DLJSAP BookCO, LLC a, c Member interest South America EQT Marvin Co-Investment, L.P. a, c Limited partnership interest Western Europe Eurodrip Co-Investment Fund I, L.P. a, c Limited partnership interest Western Europe Fermo Limited a, c Common equity Asia - Pacific Fermo Limited a, c Preferred equity Asia - Pacific Gemini Global Holdings Investors, LLC a, c Member interest North America Globetrotter Investment & Co S.C.A. a, c Common equity Western Europe Globetrotter Investment & Co S.C.A. a Preferred equity Western Europe GTS II Cayman Corporation a, c Common equity South America Hogan S.ar.l a, c Common equity Western Europe 1 Hogan S.ar.l a, c Preferred equity Western Europe Kahuna Holdco Pty Limited a Common equity Asia - Pacific KKBS Group Holdings, LLC a, c Member interest North America KKBS Holdings, LLC a, c Member interest North America KKR Matterhorn Co-Invest, L.P. a, c Limited partnership interest Western Europe KLFS Holdings, L.P. a, c Limited partnership interest North America Learning Care Group (US), Inc. a, c Warrants North America Mauritius (Luxembourg) Investments S.ar.l. a, c Common equity Western Europe MPH Acquisition Holdco, L.P. a, c Common equity North America NDES Holdings, LLC a, c Member interest North America NTS Holding Corporation, Inc. a, c Common equity North America Peer I S.A. a Common equity Western Europe Peer I S.A. a, c Preferred equity Western Europe QoL meds Holding Company, LLC a, c Common equity North America R&R Co-Invest FCPR a, c Common equity Western Europe Sabre Industries, Inc. a, c Common equity North America S-Evergreen Holding Corp. a, c Common equity North America Silver Lake Sumeru Marlin Co-Invest Fund, L.P. a, c Limited partnership interest North America Snack Parent Corporation a, c Preferred equity North America SPH GRD Acquisition Partners, LLC a, c Member interest North America Spring Topco, Ltd. a, c Common equity North America Strategic Partners, Inc. a Common equity North America Surgery Center Holdings, Inc. a Warrants North America Swissport II Co-Invest FCPR a, c Common equity Western Europe THL Equity Fund VI Investors (BKFS), L.P. a, c Common equity North America The accompanying notes are an integral part of these Consolidated Financial Statements. 2 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – March 31, 2014 (continued) Private Equity Investments (continued) Direct Investments * (continued) Direct Equity (continued) Investment Type Geographic Region b Fair Value ** Valhalla Co-Invest, L.P. a Limited partnership interest Western Europe $ Velocity Holdings L.P. a, c Common equity North America Velocity Technologies Solutions, Inc. a, c Common equity North America Virtuoso Lux I SarL a, c Common equity Western Europe Virtuoso Lux I SarL a, c Shareholder loan Western Europe Direct Debt (22.12%) Interest Maturity Investment Type Geographic Region b Fair Value ** American Importing Company Inc. and Ann's House of Nuts a Libor (1.25% floor) + 5.75% 5/23/2018 Senior North America $ Attendo Care AB a Euribor (1.25% floor) + 7.00% + 3.25% PIK 6/30/2019 Mezzanine Western Europe Attendo Care AB a Euribor (1.25% floor) + 10.25% PIK 6/30/2019 Senior Western Europe ATX Networks Corp. a 12.00% + 2.00% PIK 5/12/2016 Mezzanine North America Australian Satellite Communications Pty Ltd. a Libor + 4.75% 5/31/2018 Senior Asia - Pacific Beauty Holding Two AG a Euribor + 1.50% + 10.00% PIK 12/12/2020 Mezzanine Western Europe Biomnis a 7.00% + 7.00% PIK 9/3/2019 Senior Western Europe Biomnis a 7.00% PIK 9/3/2019 Senior Western Europe CapitalSpring Finance Company a 9.00% + 3.75% PIK 9/20/2018 Mezzanine North America CCM Pharma Debtco Limited a Libor (1.50% floor) + 6.50% + 4.00% PIK 12/31/2020 Mezzanine Western Europe Evergreen ACQC01, L.P. a 10.25% 7/11/2022 Mezzanine North America Global Tel*Link Corporation a Libor (1.25% floor) + 7.75% 11/23/2020 Second Lien North America Global Tel*Link Corporation a Libor (1.25% floor) + 3.75% 12/14/2017 Senior North America KACC Acquisition, LLC a 12.00% + 1.00% PIK 6/29/2018 Mezzanine North America Kahuna Bidco Pty Limited a BBSY + 5.00% + 3.50% PIK 12/31/2016 Mezzanine Asia - Pacific Kerisper S.A.S a Euribor + 3.00% + 3.50% PIK 12/31/2017 Second Lien Western Europe Learning Care Group (US) No. 2, Inc. a Libor (1.25% floor) + 4.50% 5/8/2019 Senior North America Learning Care Group (US) No. 2, Inc. a 15.00% PIK (2x redemption preference) 6/30/2016 Mezzanine North America Newcastle Coal Infrastructure Group Pty, Ltd. a BBSY + 7.00% + (step-ups to 9.00%) 1/22/2023 Mezzanine Asia - Pacific Panda Temple Power Intermediate Holdings I, LLC a Libor (0.50% floor) + 13.00% PIK 7/27/2020 Mezzanine North America Photonis Technologies S.A.S a Libor (1.00% floor) + 7.50% 9/18/2019 Second Lien Western Europe Sabre Industries, Inc. a 10.00% 2/22/2019 Mezzanine North America Securitas Direct Holding AB a Euribor + 3.75% + 6.75% PIK 9/2/2019 Mezzanine Western Europe Ship Luxco 3 S.a.r.l. a Libor (1.25% floor) + 3.50% 11/30/2019 Senior Western Europe Springer Science+Business Media Deutschland GmbH a Libor (1.00% floor) + 4.00% 8/14/2020 Senior Western Europe Sun Products Corporation (The) a Libor (1.25% floor) + 4.25% 3/23/2020 Senior North America Surgery Center Holdings, Inc. a Libor (1.25% floor) + 4.75% 4/11/2019 Senior North America Triactor Acquico AB a Euribor (2.00% floor) + 7.00% + 5.00% PIK 9/29/2017 Mezzanine Western Europe TrustHouse Services Group a Libor (1.25% floor) + 4.50% 4/15/2019 Senior North America Total Direct Investments (47.54%) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – March 31, 2014 (continued) Private Equity Investments (continued) Secondary Investments* (37.82%) Geographic Region b Fair Value 3i Europartners Vb, L.P. a Western Europe $ Abingworth Bioventures V Co-Investment Growth Equity Fund, L.P. a, c Western Europe Abingworth Bioventures V, L.P. a Western Europe Advent International GPE VI, L.P. a Western Europe Apax Europe VI - A, L.P. a Western Europe Apax Europe VII - B, L.P. a, c Western Europe Apollo Investment Fund IV, L.P. a, c North America Apollo Investment Fund VI, L.P. a North America Apollo Investment Fund VII, L.P. a North America Apollo Overseas Partners (Delaware) VII, L.P. a North America Ares Corporate Opportunities Fund III, L.P. a North America Bain Capital Fund X, L.P. a North America Bain Capital X Co-Investment Fund, L.P. a North America Baring Asia Private Equity Fund IV, L.P. a Asia - Pacific Blackstone Capital Partners V/F, L.P. a North America Blackstone Capital Partners V-S, L.P. a North America Candover 2001 Fund UK No. 2, L.P. a Western Europe Candover 2005 Fund, L.P. a, c Western Europe Carlyle Europe Partners II, L.P. a Western Europe Carlyle Europe Partners III, L.P. a Western Europe Carlyle Japan International Partners II, L.P. a Asia - Pacific Carlyle Partners IV, L.P. a North America Carlyle Partners V, L.P. a North America Carlyle Partners V/B, L.P. a North America Citigroup Venture Capital International Growth Offshore I, L.P. a Asia - Pacific Citigroup Venture Capital International Growth Offshore II, L.P. a Asia - Pacific Citigroup Venture International Growth Partnership II, L.P. a Asia - Pacific Clayton, Dubilier & Rice Fund VII, L.P. a North America Clayton, Dubilier & Rice Fund VIII, L.P. a North America CVC Capital Partners Asia Pacific III, L.P. a Asia - Pacific CVC European Equity Partners Tandem Fund (A), L.P. a Western Europe CVC European Equity Partners V, L.P. a Western Europe daVinci Japan Real Estate Partners IV, L.P. a, c Asia - Pacific Duke Street VI US No. 1 Limited Partnership a Western Europe Fourth Cinven Fund, L.P. a Western Europe Frazier Healthcare VI, L.P. a North America FS Equity Partners V, L.P. a, c North America Green Equity Investors Side V, L.P. a North America Gryphon Partners 3.5, L.P. a North America Harvest Partners V, L.P. a North America Hellman & Friedman Capital Partners VI, L.P. a North America H.I.G. Bayside Debt & LBO Fund II, L.P. a North America Highstar Capital III Prism Fund, L.P. a North America Investcorp Private Equity 2007 Fund, L.P. a North America Investcorp Technology Partners III (Cayman), L.P. a, c North America Irving Place Capital Investors II, L.P. a North America Irving Place Capital Partners III, L.P. a North America KKR European Fund III, L.P. a Western Europe Lightyear Fund II, L.P. a, c North America Madison Dearborn Capital Partners V-A and V-B, L.P. a North America Madison Dearborn Capital Partners VI-C, L.P. a North America MidOcean Partners III, L.P. a North America Montagu III, L.P. a Western Europe Oak Investment Partners XII, L.P. a North America Palladium Equity Partners III, L.P. a North America Pamlico Capital GP I, LLC a, c North America 1 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – March 31, 2014 (continued) Private Equity Investments (continued) Secondary Investments* (continued) Geographic Region b Fair Value Pamlico Capital GP II, LLC a, c North America $ Pamlico Capital II, L.P. a, c North America Pamlico Capital Secondary Fund, L.P. a, c North America Permira Europe I, L.P. 1B a, c North America Permira Europe II, L.P. a, c Western Europe Permira Europe III, L.P. a Western Europe Permira IV Continuing, L.P. 1 a Western Europe Providence Equity Partners IV, L.P. a North America Providence Equity Partners V, L.P. a North America Providence Equity Partners VI, L.P. a North America Providence Equity Partners VII-A, L.P. a North America Ripplewood Partners II, L.P. a, c North America Silver Lake Partners III, L.P. a North America Silver Lake Sumeru Fund, L.P. a North America Sun Capital Partners V, L.P. a North America TCV VI, L.P. a, c North America TCV VII (A), L.P. a, c North America Terra Firma Capital Partners III, L.P. a, c Western Europe Thomas H. Lee Parallel (DT) Fund VI, L.P. a North America Thomas H. Lee Parallel Fund VI, L.P. a North America TPG Partners V, L.P. a North America TPG Partners VI, L.P. a North America Tudor Ventures III, L.P. a, c North America Warburg Pincus Private Equity IX, L.P. a North America Warburg Pincus Private Equity X, L.P. a North America Total Secondary Investments (37.82%) $ Primary Investments* (5.47%) Geographic Region b Fair Value Advent International GPE VII-B, L.P. a, c North America $ Altra Private Equity Fund II, L.P. a, c South America Apollo Investment Fund VIII, L.P. a, c North America Ares Corporate Opportunities Fund IV, L.P. a, c North America Avista Capital Partners II, L.P. a North America Avista Capital Partners III, L.P. a North America Baring Asia Private Equity Fund V, L.P. a, c Asia - Pacific CapVest Equity Partners III B, L.P. a, c Western Europe Clayton Dubilier & Rice Fund IX, L.P. a North America Crescent Mezzanine Partners VIB, L.P. a North America CVC Capital Partners VI (A) L.P. a, c Western Europe EQT VI (No.1), Limited Partnership a, c Western Europe Genstar Capital Partners VI, L.P. a North America Hony Capital Partners V, L.P. a Asia - Pacific KKR North America Fund XI, L.P. a, c North America Kohlberg TE Investors VII, L.P. a North America New Enterprise Associates 14, L.P. a, c North America Pátria - Brazilian Private Equity Fund IV, L.P. a, c South America PennantPark Credit Opportunities Fund, L.P. a North America Silver Lake Partners IV, L.P. a, c North America Windjammer Senior Equity Fund IV, L.P. a, c North America Total Primary Investments (5.47%) $ Total Private Equity Investments (Cost $745,476,432) (90.83%) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 5 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – March 31, 2014 (continued) Common Stocks (0.04%) Consumer Services (0.01%) Shares Geographic Region b Fair Value Collins Foods, Ltd. Asia - Pacific $ Total Consumer Services (0.01%) Retailing (0.03%) Shares Geographic Region b Fair Value HomeAway, Inc. c North America $ Total Retailing (0.03%) Total Common Stocks (Cost $262,037) (0.04%) $ Short-Term Investments (12.60%) U.S. Government Treasury Obligations (12.60%) Principal Fair Value U.S. Treasury Bill, 0.025%, 04/10/2014 d $ U.S. Treasury Bill, 0.041%, 04/24/2014 d U.S. Treasury Bill, 0.030%, 05/08/2014 d U.S. Treasury Bill, 0.035%, 05/29/2014 d U.S. Treasury Bill, 0.051%, 06/05/2014 d Total U.S. Government Treasury Obligations (12.60%) $ Total Short-Term Investments (Cost $119,994,849) (12.60%) $ Total Investments (Cost $865,733,318) (103.47%) Liabilities in Excess of Other Assets (-3.47%) ) Members' Equity (100.00%) $ * Direct private equity investments are private investments directly into the equity or debt of selected operating companies, often together with the management of the company. Primary investments are investments in newly established private equity partnerships where underlying portfolio companies are not known as of the time of investment. Secondary investments involve acquiring single or portfolios of assets on the secondary market. ** The Fair Value of any Direct Investment may not necessarily reflect the current or expected future performance of such Direct Investment or the Fair Value of the Master Fund’s interest in such Direct Investment. Furthermore, the Fair Value of any Direct Investment has not been calculated, reviewed, verified or in any way approved by such Direct Investment or its general partner, manager or sponsor (including any of its affiliates). Please see Note 2.b for further detail regarding the valuation policy of the Master Fund. a Private equity investments are generally issued in private placement transactions and as such are generally restricted as to resale. Total cost and fair value of restricted portfolio funds as of March 31, 2014 was $745,476,432 and $865,086,800, respectively. b Geographic region is based on where a Private Equity Investment is headquartered and may be different from where such Private Equity Investment invests or operates. c Non-income producing. d Each issue shows the rate of the discount at the time of purchase. The accompanying notes are an integral part of these Consolidated Financial Statements. 6 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statement of Assets, Liabilities and Members’ Equity – March 31, 2014 Assets Private Equity Investments, at fair value (cost $745,476,432) $ Common stocks, at fair value (cost $262,037) Short-term investments, at fair value (cost $119,994,849) Cash and cash equivalents Cash denominated in foreign currencies (cost $1,985,846) Interest receivable Investment sales receivable Prepaid assets Other receivable Total Assets $ Liabilities Investment purchases payable $ Repurchase amounts payable for tender offers Forward foreign currency contracts payable Management fee payable Professional fees payable Interest expense payable Accounting and administration fees payable Board of Managers' fees payable Custodian fees payable Other payable Total Liabilities $ Members' Equity $ Members' Equity consists of: Members' Equity Paid-in $ Accumulated net investment income Accumulated net realized gain on investments, forward foreign currency contracts and foreign currency translation Accumulated net unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Total Members' Equity $ The accompanying notes are an integral part of these Consolidated Financial Statements. 7 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statement of Operations – For the Year Ended March 31, 2014 Investment Income Dividends (net of $139,996 foreign withholding tax) $ Interest Transaction fee income Other income Total Investment Income Operating Expenses Management fee Professional fees Interest expense Accounting and administration fees Insurance expense Custodian fees Board of Managers' fees Other expenses Net Expenses Net Investment Income Net Realized Gain (Loss) and Change in Unrealized Appreciation (Depreciation) on Investments, Forward Foreign Currency Contracts and Foreign Currency Net realized gain from investments Net realized loss on forward foreign currency contracts ) Net realized gain on foreign currency translation Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Forward foreign currency contracts ) Net Realized Gain (Loss) and Change in Unrealized Appreciation (Depreciation) on Investments, Forward Foreign Currency Contracts and Foreign Currency Net Increase in Members' Equity From Operations $ The accompanying notes are an integral part of these Consolidated Financial Statements. 8 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statements of Changes in Members’ Equity – For the Years Ended March 31, 2013 and 2014 Adviser’s Equity Members’ Equity Total Members’ Equity Members' Equity at March 31, 2012 $ $ $ Capital contributions — Capital tenders ) ) ) Net investment income — Net realized gain from investments — Net realized loss on forward foreign currency contracts — ) ) Net realized gain on foreign currency translation — Net realized gain distributions from primary and secondary investments — Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation — Adviser’s Incentive Allocation from April 1, 2012 to March 31, 2013 ) — Members' Equity at March 31, 2013 $ $ $ Capital contributions — Capital tenders ) ) ) Net investment income — Net realized gain from investments — Net realized loss on forward foreign currency contracts — ) ) Net realized gain on foreign currency translation — Net realized gain distributions from primary and secondary investments — Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation — Adviser's Incentive Allocation from April 1, 2013 to March 31, 2014 ) — Members’ Equity at March 31, 2014 $ $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 9 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statement of Cash Flows – For the Year Ended March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net Increase in Members' Equity from Operations $ Adjustments to reconcile Net Increase in Members' Equity from Operations to net cash used in operating activities: Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation ) Net realized gain from investments, forward foreign currency contracts and foreign currency translation ) Purchases of Private Equity Investments ) Distributions received from Private Equity Investments Net (purchases) sales of common stocks ) Net (purchases) sales of short-term investments Net realized loss on forward foreign currency contracts ) Net realized gain distributions from primary and secondary investments Increase in interest receivable ) Increase in investment sales receivable ) Increase in prepaid assets ) Increase in other receivable ) Increase in investment purchases payable Increase in management fee payable Decrease in professional fees payable ) Decrease in interest expense payable ) Increase in accounting and administration fees payable Increase in Board of Managers' fees payable Increase in custodian fees payable Increase in other payable Net Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Members' capital contributions Distributions for Members' capital tenders ) Net Cash Provided by Financing Activities Net change in cash and cash equivalents Effect of exchange rate changes on cash ) Cash and cash equivalents at beginning of year Cash and cash equivalents at End of Year $ The accompanying notes are an integral part of these Consolidated Financial Statements. 10 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Financial Highlights Year Ended March 31, 2014 Year Ended March 31, 2013 Year Ended March 31, 2012 Year Ended March 31, 2011 Period from Commencement of Operations - July 1, 2009 through March 31, 2010 Total Return Before Incentive Allocation (1) % %(3) Total Return After Incentive Allocation (1) % %(3) RATIOS AND SUPPLEMENTAL DATA: Net Assets, end of period in thousands (000's) $ Net investment income (loss) to average net assets before Incentive Allocation % % % )% )%(4) Ratio of gross expenses to average net assets, excluding Incentive Allocation (2) % %(5) Incentive Allocation to average net assets % %(3) Ratio of gross expenses and Incentive Allocation to average net assets (2) % %(4)(5) Expense waivers to average net assets % % % )% )%(4) Ratio of net expenses and Incentive Allocation to average net assets % %(4) Ratio of net expenses to average net assets, excluding Incentive Allocation % %(4)(5) Portfolio Turnover % %(3)(5) Total investment return reflects the changes in net asset value based on the effects of the performance of the Master Fund during the period and adjusted for cash flows related to capital contributions or withdrawals during the period. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursement by/to the Adviser. Not annualized. Annualized. The Incentive Allocation and/or organizational expenses are not annualized. The accompanying notes are an integral part of these Consolidated Financial Statements. 11 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – March 31, 2014 1. Organization Partners Group Private Equity (Master Fund), LLC (the “Master Fund”) was organized as a limited liability company under the laws of the State of Delaware on August 4, 2008 and commenced operations on July 1, 2009. The Master Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified management investment company. The Master Fund is managed by Partners Group (USA) Inc. (the “Adviser”), an investment adviser registered under the Investment Advisers Act of 1940, as amended. A Board of Managers (the “Board”) has overall responsibility for the management and supervision of the business operations of the Master Fund. As permitted by applicable law, the Board may delegate any of its rights, powers and authority to, among others, the officers of the Master Fund, any committee of the Board, or the Adviser. The objective of the Master Fund is to seek attractive long-term capital appreciation by investing in a diversified portfolio of private equity investments. The Master Fund may make investments through its wholly-owned subsidiary, Partners Group Private Equity (Subholding), LLC (the “Subsidiary”). The Board has oversight responsibility for the Master Fund’s investment in the Subsidiary and the Master Fund’s role as sole shareholder of the Subsidiary. The Master Fund is a master investment portfolio in a master-feeder structure. Partners Group Private Equity, LLC, Partners Group Private Equity (Institutional), LLC, Partners Group Private Equity (TEI), LLC, and Partners Group Private Equity (Institutional TEI), LLC, (collectively “the Feeder Funds”) invest substantially all of their assets, directly or indirectly, in the limited liability company interests (“Interests”) of the Master Fund and become members of the Master Fund (“Members”). 2. Significant Accounting Policies The following is a summary of significant accounting and reporting policies used in preparing the consolidated financial statements. a. Basis of Accounting The Master Fund’s accounting and reporting policies conform with U.S. generally accepted accounting principles (“U.S. GAAP”). b. Valuation of Investments Investments held by the Master Fund include direct equity and debt investments in operating companies (“Direct Investments”) and primary and secondary investments in private equity funds (“Private Equity Fund Investments”; Direct Investments and Private Equity Fund Investments, collectively, “Private Equity Investments”). The Master Fund estimates the fair value of its Private Equity Investments in conformity with U.S. GAAP. The Master Fund’s valuation procedures (the “Valuation Procedures”), which have been approved by the Board, require evaluation of all relevant factors available at the time the Master Fund values its investments. The inputs or methodologies used for valuing the Master Fund’s Private Equity Investments are not necessarily an indication of the risk associated with investing in those investments. Direct Investments In assessing the fair value of non-traded Direct Investments, the Master Fund uses a variety of methods such as the time of last financing, earnings and multiple analysis, discounted cash flow and third party valuation, and makes assumptions that are based on market conditions existing at each end of the reporting period. Quoted market prices or dealer quotes for certain similar instruments are used for long-term debt where appropriate. Other techniques, such as option pricing models and estimated discounted value of future cash flows, are used to determine fair value for the remaining financial instruments. Private Equity Fund Investments The fair values of Private Equity Fund Investments determined by the Adviser in accordance with the Valuation Procedures are estimates. These estimates are net of management and performance incentive fees or allocations payable pursuant to the respective organizational documents of the Private Equity Fund Investments. Ordinarily, the fair value of a Private Equity Fund Investment is based on the net asset value of that Private Equity Fund Investment determined by its investment manager. If the Adviser determines that the most recent net asset value reported by the investment manager of a Private Equity Fund Investment does not represent fair value or if the manager of a Private Equity Fund Investment fails to report a net asset value to the Master Fund, a fair value determination is made by the Adviser in accordance with the Valuation Procedures. In making that determination, the Adviser will consider whether it is appropriate, in light of all relevant circumstances, to value such Private Equity Fund Investment at the net asset value last reported by its 12 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – March 31, 2014 (continued) 2. Significant Accounting Policies (continued) b. Valuation of Investments (continued) investment manager, or whether to adjust such value to reflect a premium or discount to such net asset value. Because of the inherent uncertainty in valuation, the estimated values may differ from the values that would have been used had a ready market for the securities existed, and the differences could be material. Daily Traded Investments The Master Fund values investments traded (1) on one or more of the U.S. national securities exchanges or the OTC Bulletin Board, at their last sales price, or (2) on NASDAQ at the NASDAQ Official Closing Price, at the close of trading on the exchanges or markets where such securities are traded for the business day as of the relevant determination date. If no sale or official closing price of particular securities are reported on a particular day, the securities will be valued at the closing bid price for securities held long, or the closing ask price for securities held short, or if a closing bid or ask price, as applicable, is not available, at either the exchange or system-defined closing price on the exchange or system in which such securities are principally traded. Securities traded on a foreign securities exchange generally are valued at their closing prices on the exchange where such securities are primarily traded and translated into U.S. dollars at the current exchange rate provided by a recognized pricing service. Investments for which no prices are obtained under the foregoing procedures, including those for which a pricing service supplies no exchange quotation or a quotation that is believed by the Adviser not to reflect the market value, will be valued at the bid price, in the case of securities held long, or the ask price, in the case of securities held short, supplied by one or more dealers making a market in those securities or one or more brokers. High quality investment grade debt securities (e.g., treasuries, commercial paper, etc.) with a remaining maturity of 60 days or less are valued by the Adviser at amortized cost. c. Cash and Cash Equivalents Pending investment in Private Equity Investments and in order to maintain liquidity, the Master Fund holds cash, including amounts held in foreign currency and short-term interest bearing deposit accounts. At times, those amounts may exceed federally insured limits. The Master Fund has not experienced any losses in such accounts and does not believe that it is exposed to any significant credit risk on such accounts. d. Foreign Currency Translation The books and records of the Master Fund are maintained in U.S. Dollars. Generally, assets and liabilities denominated in non-U.S. currencies are translated into U.S. Dollar equivalents using valuation date exchange rates, while purchases, realized gains and losses, income and expenses are translated at the transaction date exchange rates. As of March 31, 2014 the Master Fund has forty investments denominated in Euros, five investments denominated in British Pounds, four investments denominated in Australian Dollars, two investments denominated in Swiss Francs, one investment denominated in Brazilian Real, one investment denominated in Hong Kong Dollars, one investment denominated in Japanese Yen, one investment denominated in Norwegian Kronor and one investment denominated in Swedish Kronor. The Master Fund does not isolate the portion of the results of operations due to fluctuations in foreign exchange rates from changes in fair values of the investments during the period. e. Forward Foreign Currency Exchange Contracts The Master Fund may enter forward foreign currency exchange contracts as a way of managing foreign exchange rate risk. The Master Fund may enter into these contracts for the purchase or sale of a specific foreign currency at a fixed price on a future date as a hedge or cross hedge against either specific transactions or portfolio positions. The objective of the Master Fund’s foreign currency hedging transactions is to reduce the risk that the U.S. Dollar value of the Master Fund’s foreign currency denominated investments will decline in value due to changes in foreign currency exchange rates. All forward foreign currency exchange contracts are “marked-to-market” daily at the applicable translation rates resulting in unrealized gains or losses. Realized gains or losses are recorded at the time the forward foreign currency exchange contract is offset by entering into a closing transaction or by the delivery or receipt of the currency. Risk may arise upon entering into these contracts from the potential inability of counterparties to meet the terms of their contracts and from unanticipated movements in the value of a foreign currency relative to the U.S. Dollar. 13 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – March 31, 2014 (continued) 2. Significant Accounting Policies (continued) e. Forward Foreign Currency Exchange Contracts (continued) During the year ended March 31, 2014, the Master Fund entered into four short forward foreign currency exchange contracts. As disclosed in the Consolidated Statement of Operations, the Master Fund had $401,175 in net realized losses, and a $2,837,413 change in net unrealized depreciation on forward foreign currency exchange contracts. At March 31, 2014, the Master Fund had one outstanding short forward foreign currency exchange contract: Contract Amount Unrealized Appreciation (Depreciation) Settlement Date Currency Buy Sell Value Counterparty April 24, 2014 Euro (€) €46,500,000 Barclays Capital f. Investment Income The Master Fund records distributions of cash or in-kind securities from Private Equity Investments at fair value based on the information from distribution notices when distributions are received. Thus, the Master Fund would recognize within the Consolidated Statement of Operations its share of realized gains or (losses) and the Master Fund’s share of net investment income or (loss) based upon information received regarding distributions from managers of the Private Equity Investments. Unrealized appreciation/depreciation on investments within the Consolidated Statement of Operations includes the Master Fund’s share of unrealized gains and losses, realized undistributed gains/losses, and the Master Fund’s share of undistributed net investment income or (loss) from Private Equity Investments for the relevant period. g. Master Fund Expenses The Master Fund bears all expenses incurred in the business of the Master Fund on an accrual basis, including, but not limited to, the following: all costs and expenses related to portfolio transactions and positions for the Master Fund’s account; legal fees; accounting, auditing, and tax preparation fees; custodial fees; fees for data and software providers; costs of insurance; registration expenses; managers’ fees; and expenses of meetings of the Board. h. Costs Relating to Purchases of Secondary Investments Costs relating to purchases of secondary investments consist of imputed expenses relating to the amortization of deferred payments on investments purchased in secondary transactions. Such expenses are recognized on a monthly basis until the due date of a deferred payment. At due date the net present value of such payment equals the notional amount due to the respective counterparty. i. Income Taxes For U.S. federal income tax purposes, the Master Fund is treated as a partnership, and each Member of the Master Fund is treated as the owner of its allocated share of the net assets, income, expenses, and the realized and unrealized gains (losses) of the Master Fund. Accordingly, no U.S. federal, state or local income taxes are paid by the Master Fund on the income or gains of the Master Fund since the Members are individually liable for the taxes on their allocated share of such income or gains of the Master Fund. The Adviser determines whether a tax position is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. For tax positions meeting the more likely than not threshold, the tax amount recognized in the consolidated financial statements is reduced by the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority. The Master Fund files tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Master Fund is subject to examination by U.S. federal, state, local and foreign jurisdictions, where applicable. As of March 31, 2014, the tax years from the year 2010 forward remain subject to examination by the major tax jurisdictions under the statute of limitations. 14 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – March 31, 2014 (continued) 2. Significant Accounting Policies (continued) j. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Master Fund to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in capital from operations during the reporting period. Actual results can differ from those estimates. k. Consolidated Financial Statements The Consolidated Schedule of Investments, Statement of Assets and Liabilities, Statement of Operations, Statement of Changes in Members’ Equity, Statement of Cash Flows and Financial Highlights of the Master Fund include the accounts of the Subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. l. Disclosures about Offsetting Assets and Liabilities The Master Fund is subject to Financial Accounting Standards Board’s (“FASB”) Disclosures about Offsetting Assets and Liabilities which requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The guidance requires retrospective application for all comparative periods presented. For financial reporting purposes, the Master Fund does not offset derivative assets and liabilities that are subject to Master Netting Agreements (“MNA”) or similar arrangements in the Consolidated Statement of Assets and Liabilities. The Master Fund has adopted the new disclosure requirements on offsetting in the following table: The following table presents the Master Fund’s derivative liabilities by type, net of amounts available for offset under a MNA and net of the related collateral received by the Master Fund as of March 31, 2014: Counterparty Gross Amounts of Recognized Liabilities Gross Amounts Offset in the Consolidated Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Consolidated Statement of Assets and Liabilities Collateral Pledged Net Amount 1 Barclays Capital $— $— $— 1 Net amount represents the net amount payable to the counterparty in the event of default. 15 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – March 31, 2014 (continued) 3. Fair Value Measurements In conformity with U.S. GAAP, investments are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date. A three-tier hierarchy is used to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Master Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments • Level 1 – Quoted prices are available in active markets for identical investments as of the measurement date. The type of investments included in Level 1 include marketable securities that are primarily traded on a securities exchange or over-the-counter. The fair value is determined to be the last sale price on the determination date, or, if no sales occurred on any such day, the mean between the closing bid and ask prices on such day. The Master Fund does not apply a blockage discount to the quoted price for these investments, even in situations where the Master Fund holds a large position and a sale could reasonably impact the quoted price. • Level 2 – Pricing inputs are other than quoted prices in active markets (i.e. Level 1 pricing) and fair value is determined through the use of models or other valuation methodologies through direct or indirect corroboration with observable market data. Investments which are generally included in this category include corporate notes, convertible notes, warrants and restricted equity securities. The fair value of legally restricted equity securities may be discounted depending on the likely impact of the restrictions on liquidity and the Adviser’s estimates. • Level 3 – Pricing inputs are unobservable for the investment and include situations where there is little, if any, market activity for the investment. The inputs into the determination of fair value require significant management judgment and/or estimation. Investments that are included in this category generally include equity investments that are privately owned, as well as convertible notes and warrants that are not actively traded. The fair value for investments using Level 3 pricing inputs are based on the Adviser’s estimates that consider a combination of various performance measurements including the timing of the transaction, the market in which the company operates, comparable market transactions, company performance and projections and various performance multiples as applied to earnings before interest, taxes, depreciation and amortization or a similar measure of earnings for the latest reporting period and forward earnings, as well as discounted cash flow analysis. The following table presents the Master Fund’s investments at March 31, 2014 measured at fair value. Due to the inherent uncertainty of valuations, estimated values may materially differ from the values that would have been used had a ready market for the securities existed. Investments Level 1 Level 2 Level 3 Total Direct Investments: Direct Equity Investments $
